Citation Nr: 1328668	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  12-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a chest/lung disability.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Robert Lemley, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to April 1955.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of this case was subsequently returned to the Jackson, Mississippi, RO.

The Veteran testified at a video conference hearing before the undersigned in May 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for a chest condition in May 1955; the Veteran did not appeal this decision.

2.  The evidence received since the prior denial is new and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has asbestosis which is related to his military service.

4.  The Veteran's chronic obstructive pulmonary disease (COPD) did not originate in service and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received with respect to a claim of service connection for a chest/lung disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Asbestosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

3.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

Here, the Veteran was sent a letter in June 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  VA attempted to obtain the Veteran's Social Security Administration (SSA) records, but was informed that those record have been destroyed.  See August 2012 SSA Reply.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to the onset of the claimed condition and the claimed in-service asbestos exposure.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board lastly points out that the Board is reopening the COPD issue and denying that claim on the merits.  The Veteran is not prejudiced in this case by the Board's consideration of the claim on the merits, as the record shows that the RO itself reopened the claim and considered the claim on the merits.

New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The Veteran's original claim of service connection for a chest condition was denied in a May 1955 rating decision because the evidence did not show a currently diagnosed chest condition or a chest condition in service.  The Veteran did not appeal that decision and no new and material evidence was received within one year of its issuance.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  The Veteran has since filed a claim for a disability characterized by breathing trouble.  In this way, his new claim is more properly characterized as a lung disability than as a chest disability.  As explained below, the new evidence is sufficient to warrant a reopening of this claim.  Therefore, further discussion of the proper terminology is unnecessary.

The prior denials noted the lack of a chest condition diagnosis in service or at the time of his original claim.  The evidence received since the last final denial includes evidence of current diagnoses of asbestosis and COPD, which are both lung conditions.  Additionally, the Veteran has submitted lay evidence of exposure to asbestos during service.  Furthermore, the Veteran has submitted a letter from his private pulmonologist relating the asbestosis diagnosis to the Veteran's claimed in-service asbestos exposure.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening a claim of service connection for a chest/lung disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection- Generally

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Asbestosis

Although the diagnosis is disputed, the Veteran has been diagnosed with asbestosis during the appellate period.  See May 2013 letter from Dr. Rogness.  Other record, particularly the VA examination reports, find no evidence of asbestosis.  Nevertheless, the Board finds that the evidence regarding a current diagnosis of asbestosis to be at least in equipoise.  Thus, the current disability requirement has been met.

The Veteran has argued that his current lung condition is attributable to exposure to asbestos in service.  Specifically, the Veteran has stated that he was exposed to asbestos while working in the boiler room aboard to U.S.S. Malabar.  The Veteran's service treatment records show service aboard the Malabar from January 1953 to September 1953.  See Abstract of Service.  Additionally, the Board finds the Veteran's account of in-service asbestos exposure to be credible, therefore asbestos exposure is conceded.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In a May 2013 letter, Dr. Rogness linked the Veteran's current asbestosis to asbestos exposure during his service in the Navy.  Thus, service connection for asbestosis is warranted.

COPD

In this case, the medical evidence also shows a diagnosis of COPD, which appears to be distinct from the asbestosis diagnosis.  See January 2013 VA examination report discussing the difference between an obstructive defect (COPD) and a restrictive pattern (asbestosis).  As this disability can impact the Veteran's breathing, the Board will address service connection for COPD as well.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim).

The Veteran's service treatment records show no complaints of or treatment for COPD or any lung condition during his military service.  His March 1955 separation examination found normal lungs and chest and notes a negative chest x-ray in January 1955.  However, as noted above, asbestos exposure is conceded.  Likewise, the Veteran's service personnel records show that the Veteran sprayed insecticide as part of his duties in service.  Thus, exposure to insecticide is also conceded.

With regard to the final requirement of a medical nexus opinion, the record does not contain any such opinion linking exposure to asbestos and insecticides to COPD.  The Veteran underwent another VA examination in January 2013.  At that time, the examiner found that the Veteran's COPD was less likely than not incurred in or caused by the Veteran's military service, noting that there was no evidence that  DDT (the insecticide spray) exposure caused COPD.  Instead, the examiner noted that there were some studies suggesting a link to long-term DDT exposure to lung cancer, which the Veteran did not have, or temporary respiratory symptoms, such as cough, bronchial irritation, and possibly an increased susceptibility to infection, and to an increased in the frequency of asthma attacks in asthmatics.  The examiner further opined that the most likely cause of the Veteran's COPD was his prominent history of smoking heavily for many years, a history that is well-documented in the record.  The record does not contain a positive medical opinion.  Thus, the Board finds that the medical nexus requirement has not been met.

To the extent that the Veteran himself believes that his current COPD is due to his military service, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  Indeed, the medical evidence of record shows multiple clear chest x-rays between the Veteran's separation from service and the initial diagnosis of record in June 1991.  See x-ray reports dated March 1972, July 1974, September 1982.  Moreover, while the Veteran filed a claim for chest pain in April 1955, noting an onset of his symptoms as March 17, 1955, five days prior to his separation examination, the symptoms describe in conjunction with that claim did not include breathing difficulties.  According to the hospitalization record from April 1955, the Veteran had awaken one night, approximately one or two weeks prior to his discharge from the Navy, by:

sharp severe pain in the left lower anterior chest, left upper chest, and in the right middle chest just to the right of the sternum.  The pain was sharp, severe, and occurred in exacerbations lasting no longer than 2 minutes.  These short exacerbations recurred until he got out of bed after which he obtained relief in 3 or 4 minutes.  Prior to this [April 1955] admission, he had had two additional recurrences of pain, always at night while he was in bed.  Pain was worse when he lay supine or on his left side, and was less severe if he lay on his back or right side.  During the day it was present only as a dull minimal ache.  There was no apparent relation to food, cough, exertion, or respiration.  There was a history of his having fallen two months ago and struck his chest; however, he stated it quit hurting after an hour or so and he forgot about [it] at the time.

Physical examination was negative and chest x-ray was normal.  As such, the Veteran's COPD is not shown to be the result of an immediately observable cause-and-effect relationship as contemplated by Jandreau.  Thus, the Veteran is not competent to address etiology in the present case.  Therefore, service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for COPD must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for a chest/lung disability is reopened.

Service connection for asbestosis is granted.

Service connection for COPD is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


